Title: To George Washington from Benjamin Lincoln, 30 April 1782
From: Lincoln, Benjamin
To: Washington, George


                        Dear General

                            War Office April 30th 1782
                        
                        I have been honored with your several favours of the 22d, 23d and two of the 24th Instants.
                        The Letter covering Colonel Van Schaick, and the Letters respecting issues to the New York Troops and the
                            papers enclosed, were sent in to Congress. I have the Honor to be Dear General with great respect & esteem Your
                            very obedt Servt
                        
                            B. Lincoln
                        
                    